DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 8/25/2021.  Claims 12, 13, and 15-23 are now pending in the present application.  Claims 1‐11 and 14 have been cancelled by the Applicant.
Drawings
The drawings were received on 8/25/2021.  These drawings are not acceptable.

The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1 and 2.  Figures 1 and 2 all include gray elements (the UEs at the bottom of the figures) which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figures 1 and 2, black and white drawings are sufficient to illustrate the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet 
Allowable Subject Matter
Claims 12, 13, and 15-23 are allowed.
The following is an Examiner’s statement of reasons for allowance: considering claim12, the best prior art found during the prosecution of the present application, Chapin et al. (U.S. Patent Application Publication No. 2009/0170472 A1), fails to disclose, teach, or suggest the limitations of in response to a user equipment accessing any one of the logical centralized units, assigning a user equipment global identifier to the user equipment; and in response to the user equipment being handed over across the logical centralized units, maintaining a transmission link between the user equipment and a core network unchanged through the user equipment global identifier in combination with and in the context of all of the other limitations in claim 12.
Claims 13 and 15-23 are also allowed by virtue of their dependency on claim 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642